DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 11 were amended to clarify the acquisition unit and detector and those amendments necessitated the rejections below with the prior art of Hillman et al (US 2007/0012337) as the primary reference.
Claim Interpretation
The term “drying processor” is interpreted as a drying chamber/processing unit 17 according [0014] of the original specification.
The term “acquisition unit”  as recited in claims 1-3, 6, 8, and 11 is still interpreted under 35 USC 112(f) and is interpreted as element 75 which includes camera 77 and light source 76 according to [0051] of the original specification
The term “notification unit” as recited in claims 2, 8, and 11 is still interpreted under 35 USC 112(f) and is interpreted as element 78 and may be an alarm light or a monitor according to [0082].
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al (US 2007/0012337).
Regarding claim 1: 
The prior art of Hillman et al teaches a substrate processing apparatus, comprising: a drying processor (supercritical fluid/SCF chamber  110/210 see [0019] and Figs. 1 and 2 discussion of thermal treatment aka drying  and elaboration of SCF in [0032]) configured to perform, by bringing a supercritical fluid into contact with a substrate having a surface wet by a liquid to replace the liquid with the supercritical fluid, a drying processing on the substrate; a drain line through which the fluid is drained from the drying processor, the drain line 38 also insinuated in [0039] being provided in the drying processor; an acquisition unit (metrology module 130 see [0022])  configured to acquire optical information upon the fluid drained from the drying processor, the acquisition unit being provided on the drain line; and a detector 50 (see [0023],[0029], [0114], [0115]) see discussion of optical digital processing which uses a light source) configured to detect presence or absence of the liquid within the drying processor based on the optical information acquired by the acquisition unit. A system controller140  is also taught in Hillman et al that collects data and can perform overall process control see [0017]. See also  [0034] of Hillman et al which suggests various types of metrology tools all of which use image data and compares data to a library of reference data see [0023] and [0029].   See also  the discussion of process control to include endpoint in Hillman et al see [0038] and [0039].  

Regarding claims 2:  In [0037] -[0041], and [0049]  of Hillman notification is suggested in the form of alarms or signals. . See also in Hillman et al [0071] – [0073] where the supply of processing fluid are also discussed in Hillman et al as being supplied, recirculated/replaced.

Regarding claims 3 and 8:	The prior art of Hillman et al further teaches that the detector detects replacement completion of the liquid with the supercritical fluid based on the optical information, and the drying processor ends the drying processing when the replacement Page 5 of 9Preliminary Amendment dated: September 18, 2019 completion is detected by the detector see [0082], [0084], [0085] and discussion of process steps when fluid is supplied, how the processing recipe is created/executed in [0090]- [0170] of Hillman et al. See [0071] – [0073] where the supply of processing fluid are also discussed in Hillman et al as being supplied, recirculated/replaced.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al (US 2007/0012337). in view of Battelle Memorial Institute JP 2008-500743 using the Machine Generated English Translation provided by applicant.

The apparatus of the prior art of Hillman et al  was discussed above.

The apparatus of Hillman et al fails to teach a transmitting window configured to transmit light when the optical information is acquired by the acquisition unit, the transmitting window being provided on the drain line, and a cleaning liquid supply configured to supply a cleaning liquid configured to clean the transmitting window into the drain line.  
The prior art of Battelle Memorial Institute teaches a method for the reactive fluid systems and their use for removing materials. See [0026] where an observation window 110 is recited and the use of various metrology techniques are discussed in [0042] and [0054] where light is discussed as being shown through the window to ascertain the quality of the specimen in the sample. In [0041] Battle Memorial Institute teaches the supply of cleaning liquid supply (rinsing fluid) that would rinse the process vessel and be discharged through the drain to clean the transmission window. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hillman et al with the metrology tool of Bettelle Memorial Institute which teaches the use of a transmission window to shine line light through it in order to ascertain the quality of the specimen in the sample and to provide a cleaning liquid to maintain the cleanliness of window to ensure good quality measurements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitajima et al (US 2012/0048304) teaches a supercritical drying method see Fig. 4.

Jung et al (US 2013/0000140) teaches an apparatus and method for treating a substrate with a supercritical fluid. A concentration sensor 4250 is used to detect concentration of organic solvent contained in the carbon dioxide discharged from the absorption column 4210 see [0144].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716